355 F.2d 207
UNITED STATES of Americav.Mary Fry DAWSON, Appellant.
No. 14887.
United States Court of Appeals Third Circuit.
Argued January 17, 1966.
Decided February 15, 1966.

Appeal from the United States District Court for the Middle District of Pennsylvania; William J. Nealon, Jr., Judge.
William D. Morgan, Scranton, Pa., for appellant.
Carlon M. O'Malley, Jr., Asst. U. S. Atty., Scranton, Pa. (Bernard J. Brown, U. S. Atty., Scranton, Pa., on the brief), for appellee.
Before KALODNER, Chief Judge, and McLAUGHLIN and GANEY, Circuit Judges.
PER CURIAM:


1
On review of the record we find no error. The Judgment of the sentence will be affirmed.